DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-27  are allowed over the prior art of the record.

Reasons for Allowance
Extensive search indicates that there are not many documents regarding microbody, and specifically elongate microbody as a strain responsive structure. 
	Imai et al, (U.S. Publication Number 20200408663), discloses a monitoring device which includes a detector unit including an image transfer element comprising an incident surface which allows light to enter from a light-transmissive base material on which a microbody is placed and an emission surface which emits the light entering from the incident surface (see, for example, claim 1). 
	Nanshu et al., in the document title “Highly Sensitive skin-Mountable strain gauge entirely on elastomers” discloses a strain gauge, that uses a thin carbon-black-doped (CB-PDMS).  It shows a device composed of molded strain resistors of  CB-PDMS joined by serpentine-shape interconnects of CNT-PDMS, have electric responses to strain in the CV-PDMS. 
	Ho-Seok Ee et al., in the document title “Tunable meta-surface and flat optical zoom lens on a stretchable substrate”, discloses an array of narrow-rods on an elastic substrate.
	While these references teach the provision of narrow-rod or microboy on a flexible substrate, they fail to teach all limitations of the independent claim 1. They fail to teach a mechanically responsive component with a first and a second elongated microbodies disposed with opposite proximal ends so as to define a gap in between. A strain-sensitive structure being disposed in the gap, and the component being configured so as locally amplify an external strain applied to the elastic substrate, at the location of the strain-sensitive structure.
	Therefore, the closes prior art of the record neither teach nor fairly suggest the particulars structure of the mechanical responsive component as presented in the independent claim 1.  Major emphasis is being placed upon the provision of the specifics of a first and second microbdy with a gap in their distal ends, and the provision of configuration to amplify an external strain, in combination with other limitations of the said independent claim and its dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Sunday, August 07, 2022